Citation Nr: 1229960	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

C. Lawson, Counsel








INTRODUCTION

The claimant/appellant alleges he had recognized guerilla service from 1943 to 1945.  This matter is to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decisional letter of the Manila, Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO) which denied his claim seeking a one-time payment from the Filipino Veterans Equity Compensation Fund.  Because veteran status of the person seeking benefits is a threshold requirement for such benefit, that is the matter before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant is not a Veteran, and is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. 101, 107 (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203  (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the appellant is responsible for providing, and what information VA will seek to obtain concerning that element. 

A close review of the claims file found that the appellant was not advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of this matter.  However, the Board finds that he is not prejudiced by such notice defect.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881   (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The appellant has not alleged that he was prejudiced because he did not receive timely notice of what was needed to substantiate his claim, and no prejudice is shown.  He was provided with a VA Form 21-4138 with a request for the information necessary to seek verification of Veteran status and completed and submitted that in February 2009.  In a January 2010 statement, he indicated that he knew what was necessary to establish veteran status.  VA reminded him what was necessary in June 2010, and the case was subsequently adjudicated in November 2011 and May 2012, after the Veteran had been given the opportunity to submit evidence, curing any notice/timing defect.  Prickett v. Nicholson, 20 Vet. App. 370 (2006); See also Palor, 21 Vet. App. at 332-33 ("given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

The RO twice sought certification of the appellant's military service and reminded him what documents he could submit to assist in the matter.  There is no indication that information submitted by VA to the service department (based on his submissions) for the purposes of certifying his service was erroneous or incomplete.  He has not since identified/submitted any further evidence suggesting that another re-certification of his service/nonservice is necessary.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B.  Factual Background

In February 2009, the appellant submitted an application for one-time payment from the Filipino Veterans Equity Compensation Fund.  He reported that he had served as a guerilla with G2 Bohal Area Command from 1943 to May 31, 1945.  He provided his first, middle, and last name, his parents' names, his place and date of birth, his date of marriage, and his spouse's date of birth.  

In May 2009, the RO contacted the National Personnel Records Center (NPRC) with a request for verification of the appellant's alleged military service.  In the request, the RO included the information provided by the appellant and indicated January 1, 1943 for the service entrance date.  In September 2009, the NPRC responded that the appellant had had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.

By a decisional letter in October 2009, the RO denied the appellant's claim on the basis that the service department had certified that he did not have the requisite military service to establish eligibility therefor.

In April 2010, after the appellant submitted a January 2010 Philippine Veterans Affairs Office record showing his induction date as July 25, 1943, and a one-letter variation of his middle name, the RO again requested verification of his alleged military service, with that induction date and both versions of his middle name.  In June 2010, the NPRC again responded that the appellant had had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.

Between November 2009 and May 2011, the appellant submitted other documents, in an attempt to prove his entitlement to FVEC funds.  These included a 2001 list of members in good standing of the Veterans Federation of the Philippines; a Development Bank of the Philippines account information sheet; photocopies of Philippine Veterans Affairs Office and Veterans Federation of the Philippines identification/membership cards; a Republic of the Philippines Application for Old Age Pension; a June 2008 3rd Bohol Veterans District Veterans Post elections results list; a November 2009 statement from A.Y.C.; October 1980 and January 1981 Philippine Veterans Bank stock certificates; June 1979 and May 1991 Republic of the Philippines Ministry of National Defense documents; a January 2010 letter from the appellant; a January 2010 Republic of the Philippines Department of National Defense document; two March 2010 medical certificates; a March 2010 letter from the appellant, an August 2010 letter from the appellant with an enclosed June 1979 letter from the Philippines Veterans Affairs Office; an August 1991 copy of a certificate of baptism; December 1962 affidavits from J.B-A, J.M.R., and S.G.D.; a September 2010 letter from the appellant; May 2011 affidavits from F.L.M. and M.F.S.; and a December 2011 letter from the appellant. 

C.  Legal Criteria and Analysis 

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The appellant has not submitted any document that meets the first requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA twice sought service department verification of whether he served in the U.S. Armed Forces in the Philippines; and, as indicated above, the NPRC has twice certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  VA is bound by that certification.  Certifications from the service department (via the NPRC) are binding on VA, and VA has no authority to change or amend such findings.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The Board has carefully considered the further documents submitted by the appellant between February 2009 and May 2011, but notes that none of the submissions satisfies the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  None is a certification from the service department, and none contains new identifying information which would require a request for recertification of service.   Hence, VA (and the Board) must abide by the service department certifications in the record. 

Accordingly, the Board finds that the appellant did not have the requisite service and is not a veteran so as to establish basic eligibility to receive compensation from the Filipino Veterans Equity Compensation Fund.   Since the law is dispositive in this matter, the claim must be denied because of absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal to establish veteran status for the appellant and his entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


